CRAIN, J.
|2The State of Louisiana appeals the trial court’s ruling quashing a bill of information charging the defendant, Brandi Daquin, with carrying a weapon while in possession of a controlled dangerous substance (synthetic marijuana), a violation of Louisiana Revised Statute 14:95b.1 This is a companion case to State v. Daquin, 15-0160 (La.App. 1 Cir. 11/9/15), 184 So.3d 724. In both cases, the defendants argued that on the date of the alleged offense it was not illegal to possess UR-144, the chemical substance the defendants admittedly possessed, and that UR-144 was not a controlled substance analogue. However, the bill of information does not charge the defendant with possessing UR-144. Accepting the facts on the face of the bill of information as true, the defendant was validly charged with a violation of Louisiana Revised Statute 14:95E. The defendants’ arguments regarding possession of UR-144 are factual defenses to the merits of the charges and, for the reasons set forth in the companion case, are not proper for resolution by a motion to quash. Consequently, we reverse the trial court’s ruling on the motion to quash and remand for further proceedings.
REVERSED AND REMANDED.

. The record reveals two different spellings of the defendant’s last name, Daquin and D’Aquin. We have used the spelling that appears in the bill of information.